Case 4:19-cv-00629-RWS-CAN Document 17 Filed 12/03/19 Page 1 of 1 PageID #: 32




                              IN THE UNITED STATES DISTRICT COURT
                               FOR THE EASTERN DISTRICT OF TEXAS
                                       SHERMAN DIVISION

  JAMES A. THOMPKINS,                                 §
                                                      §
                 Plaintiff,                           §    CIVIL ACTION NO. 4:19-cv-629-RWS-CAN
                                                      §
  v.                                                  §
                                                      §
  VERICORE, LLC,                                      §
                                                      §
                Defendant.                            §

                                          FINAL JUDGMENT
       .
           Pursuant to the Court’s Order dismissing this matter, the Court hereby enters Final

 Judgment. Accordingly, it is

           ORDERED that the above-captioned cause is DISMISSED WITH PREJUDICE. All

 motions by either party not previously ruled on are hereby DENIED-AS-MOOT. All costs are to

 be borne by the party that incurred them.

           The Clerk of the Court is directed to close this case.

           It is so ORDERED.

           SIGNED this 3rd day of December, 2019.



                                                               ____________________________________
                                                               ROBERT W. SCHROEDER III
                                                               UNITED STATES DISTRICT JUDGE
